  Case 1:17-cr-00465-VM Document 58 Filed 02/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                 2/18/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               17 CR 465(VM)
          -against-              :            DECISION AND ORDER
                                 :
ANTHONY MARTINEZ,                :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By   letter   dated   April   29,   2020,   defendant       Anthony

Martinez (“Martinez”) requested an order allowing him to

serve the remainder of his sentence in home confinement for

reasons related to the COVD-19 pandemic. (See Dkt. No 52.)

The Court construed that letter as a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) and denied it on

October 22, 2020 because Martinez had failed to satisfy the

exhaustion requirements and did not meet the “extraordinary

and compelling” standard warranting relief under the statute.

(See “Order,” Dkt. No. 53.)

     By letter dated January 3, 2021 and received by the Court

on February 10, 2021, Martinez again moves for compassionate

release, this time citing Section 3582(c)(1)(A) explicitly.

(See “Motion,” Dkt. No. 57.) The Court now construes the

Motion as a motion for reconsideration of the prior Order

denying compassionate release and DENIES it for the reasons

that follow.


                                   1
  Case 1:17-cr-00465-VM Document 58 Filed 02/18/21 Page 2 of 5




       Reconsideration of a previous order by the Court is an

“extraordinary       remedy    to   be    employed    sparingly     in   the

interests of finality and conservation of scarce judicial

resources.” United States. Rutigliano, No. 11 CR 1091, 2016

WL 2727317, at *2 (S.D.N.Y. Apr. 26, 2016) (quoting In Re

Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000)). To succeed, a request for reconsideration

must set forth concisely the matters or controlling law that

the movant believes were “overlooked” by the Court. Local

Crim. R. 49.1; see also United States v. Riley, No. 13 CR

339,   2014     WL   774630,   at    *1   (S.D.N.Y.    Feb.   27,    2014)

(explaining that the motion for reconsideration must point to

“matters . . . that might reasonably be expected to alter the

conclusion reached by the court” (internal quotation marks

omitted)).

       Martinez’s Motion does not meet the standard for this

extraordinary remedy. While the Motion does bring certain new

matters    to    the   Court’s      attention,   it    largely    repeats

arguments previously raised and rejected by the Court. For

example, Martinez again contends that he is concerned for his

safety because of the increased risk of infection prison

inmates face and that he should be released to assist his

family because they are experiencing increased hardship as a

result of the pandemic. As before, the Court is mindful of


                                     2
  Case 1:17-cr-00465-VM Document 58 Filed 02/18/21 Page 3 of 5




these concerns and commends Martinez for seeking to support

his family. Nonetheless, these are not the individualized

considerations that ordinarily constitute extraordinary and

compelling      circumstances     justifying    relief      under   Section

3582(c)(1)(A). See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.”);

see also Order at 2-5.

     Nor   is     the   Court    persuaded   that     the   new   arguments

Martinez raises “might reasonably be expected to alter the

conclusion reached by the court.” Riley, 2014 WL 774630, at

*1. First, the new medical conditions Martinez identifies,

including nerve pain and gastrointestinal issues, are not

among those considered to create a heightened risk of serious

illness were Martinez to contract COVID-19. See Coronavirus

Disease    2019     (COVID-19):     People     With     Certain     Medical

Conditions,      Centers   for    Disease    Control    and   Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                      (last

updated Feb. 3, 2021).




                                     3
  Case 1:17-cr-00465-VM Document 58 Filed 02/18/21 Page 4 of 5




     Second,    Martinez    newly     argues        that     the    risk   of

sentencing   disparities     constitutes       an    extraordinary         and

compelling circumstance warranting release in his case. But

this is more properly considered an argument for why the

sentencing factors listed in 18 U.S.C. § 3553(a) support

release. See 18 U.S.C. § 3553(a)(6) (in determining the

particular sentence, the court shall consider “the need to

avoid unwarranted sentence disparities”). And the Court need

not address the sentencing factors when extraordinary and

compelling   circumstances     warranting      relief        have    not    be

established. See 18 U.S.C. § 3582(a) (explaining that the

court shall consider the sentencing factors set forth in

Section 3553(a) “if” it finds extraordinary and compelling

circumstances).    And,    furthermore,    the       Court    has    already

considered the sentencing factors and determined that they do

not support compassionate release in light of the facts

presented in Martinez’s case. See Order at 5-7.

     For these reasons, Martinez’s Motion does not provide

any matters or controlling law that would persuade the Court

to alter its previous determination.

     Accordingly, it is hereby

     ORDERED that the motion so deemed as filed by Anthony

Martinez for reconsideration (Dkt. No. 57) is DENIED. The

Clerk of Court is directed to mail a copy of this Order to


                                  4
  Case 1:17-cr-00465-VM Document 58 Filed 02/18/21 Page 5 of 5




Anthony Martinez, Register Number 68205-054, USP Canaan, U.S.

Penitentiary, Smart Communications, P.O. Box 300, Waymart, PA

18472, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       18 February 2021


                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.




                                  5
